DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4 and 7-10 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 08/31/2021.

Response to Arguments
Applicant's arguments have been fully considered and they are found persuasive, specifically, the applicant’s arguments with respect to claim 1 stated by the applicant on the applicants remarks, dated 10/26/2021, page 5-6.  The applicant argued that Isono; Hiroshi et al. US 20060036357 A1, hereinafter Isono, fails to disclose “..determining a future current budget management...such that either a future current supply excess or a future current supply deficit is established... ...wherein...measures for reducing the future maximum currents required and/or measures for increasing future supplied energy are carried out for the future current budget management, and ..wherein the measures for reducing the future maximum currents required include downgrading at least one future pressure control function based on the determination that there is the future current supply deficit”, the examiner respectfully disagrees.  The applicant further argued that Isono [0172] disclosure of “The running environment information sensor 94 detects distance between the vehicle itself and a vehicle running ahead, state of road on which the vehicle is running, weather and temperature of the region where the vehicle is running and so on as the running environment information. Running environment information sensor 94 may be designed to estimate or predict environment of the road on which the vehicle is running or will be running in the future, through the use of GPS or through communication with a road information center”, is insufficient to read on the claimed limitation above.  The examiner agrees.

Allowable Subject Matter
Claims 1, 4 and 7-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745